COMBS, Justice
(dissenting).
In compliance with Rule 463, I state the grounds of my dissent.
On the record, as I view it, the City of Port Arthur is not liable. The only ground of negligence which could serve as a basis of recovery, and which the evidence tended to establish, was the existence of a small ridge in the pavement two or three inches high and eight or ten inches wide, extending across Procter Street at its intersection with Stilwell Boulevard. I think the evidence fails to show that the existence of this ridge in the pavement was the proximate cause of the collision. ' The fire truck was being driven at high speed when the driver put the brakes on and swerved the truck sharply to the right in an effort to turn down the cross street, Stilwell Boulevard, to avoid striking the Wallace car. The speed and sudden change of direction caused the rear of the fire truck to skid around and strike the Wallace car. The negligent handling of the fire truck, if it was negligent, could give rise to no liability. The majority so hold and counsel for appellees so concede. As I see it, the small ridge in the pavement did not proximately cause the collision. At most, it did nothing more than furnish the condition which made the collision possible. It was not such an obviously dangerous defect as was calculated to visit the City with notice that some such accident as that which occurred, might and probably would result from it. The occurrence not being foreseeable, the evidence failed to establish the issue of “proximate cause,” and the defect in the pavement cannot form the basis of an action for damages. Phoenix Refining Co. v. Tips, 125 Tex. 69, 81 S.W.2d 60.
I think this case also poses a question of vital concern to the jurisprudence of our State, which is: How far shall our courts go in permitting recovery of damages from cities because of injuries arising from alleged negligence in the maintenance of streets and bridges? It is but common sense to recognize that in the very nature of things a city cannot maintain its streets in perfect condition. A city the size of Port Arthur has several hundred miles of streets, some paved, others shelled or graveled, or simply graded. The wear and tear of traffic and the action of the natural elements present a constant problem of upkeep. Pavements crack, holes develop, culverts rot or rust out, and so on. Any person accustomed to driving upon city streets knows that such defects are common, and it seems to this writer that a proper rule of liability of a city for negligence in the maintenance of its streets should recognize this obvious fact. A city ought not to rest' under the duty of providing users of its streets' with perfect driving surfaces. Indeed they cannot and no city undertakes to do so.
It seems to me that if damage suits against a city may be predicated upon such minor defects in streets as is shown here, then the people of cities necessarily assume a tremendous burden of public liability when, by their taxes and paving assessments, they undertake to provide and maintain a system of modern public streets. Indeed, this burden may well reach the point of discouraging such improvements. It seems to this writer that the question mferits thoughtful consideration of its implications with a view of restating the law of liability in such cases.